DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Receipt is acknowledged of the amendment filed 5/26/2021. Claims 1, 16, 38 and 53 have been amended.  Claims 3-13, 17-18, 21-37, 39-45, 48-50, 55-59 and 64-74 have been cancelled. No claims have been added. Claims 1, 2, 14-16, 19, 20, 38, 46, 47, 51-54 and 60-63 are pending and an action is as follows. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 14-16, 19, 20, 38, 46, 47, 51-54 and 60-63 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 14-16, 19, 20, 38, 46 are rejected under 35 U.S.C. 103 as being unpatentable over Lariani et al. US 2017/0171839 (hereinafter Lariani) and Ohta US 2015/0078307 (hereinafter Ohta).

Regarding claim 1, Lariani teaches a communication method, comprising:
determining, by a terminal device, a target monitoring resource configured to monitor downlink control information (a control channel subframe pattern is transmitted to the wireless device which is used by the wireless device to look for (monitor for) downlink control information intended for the wireless device [Larijani, ¶41-¶42], it is possible for the terminal device to receive the calculated control channel subframe pattern as noted in ¶47-¶48); and 
monitoring the downlink control information on the target monitoring resource [Larijani ¶41 and ¶51-¶53 the wireless device monitors the control channel for downlink control information using the control channel subframe pattern]. 
	While it is noted that the determination, by the terminal device, is a process that comprises obtaining the information indicating the monitoring resource from another device (that is to say the terminal device can perform the determination step by simply obtaining the target monitoring resource and distinguishing this information as such), it does not explicitly teach wherein the terminal device calculates or in the originator that generates the determined target monitoring resource to monitor DCI through a determination process.

Also,  Ohta teaches receiving information of a group of monitored resources from a network device and determining the target monitoring resource from the group of monitoring resources based on demands for opportunities for monitoring the downlink control information, wherein determining the target monitoring resource from the group of monitoring resources based on demands for opportunities for monitoring the downlink control comprises regulating a period and/or a monitoring position of a monitoring resource in the group of monitoring resourcs based on demands for opportunities for monitoring the DCI(intervals may be increased for monitoring PDCCH for DCI based on the mobile station’s demands –need to receive PDCCH in poor cell region and requires more intervals or CCEs as per Ohta ¶79-¶86)  and determining the regulated monitoring resource as the target monitoring resource [Ohta, ¶79-¶86 receiving a subframe from a eNB and decoding the multiple control channel candidates (of the PDCCHs) of the subframe (interpreted as a group of monitored resources) in order to search for the target monitoring resource by a blind decoding process, and determining the target monitoring resource (target control channel candidate) from the group of monitored resources (being the multiple candidate control channel of the PDCCHs) based on demands for opportunities for monitoring the DCI (that is to say, that since this is blind detection, the UE has a demand (need/requirement) for opportunities for monitoring the DCI (that is to say that since the eNB does not provide the UE with the exact location (target control channel) which carries the DCI, the UE has a need/requirement to search for the target control channel on its own, therefore by the process of blind 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Larijani, indicating a method and system of devices for monitoring resources for DCI, with the teaching of Ohta indicating that the device may calculate or generate the determined target monitoring resource to monitor and obtain the DCI from the base station. The resulting benefit of the combination would have been the ability to receive DCI without the additional overhead being consumed between the BS and MS but it does not teach wherein the determining the target monitoring resource from the group of monitoring resources is based on demands for opportunities for monitoring the downlink control information.

Regarding claim 2 the combination of Larijani, in view of Ohta teaches the method of claim 1, wherein the target monitoring resource comprises a periodic monitoring position [Larijani, Figure 12, ¶72 (the subframe positions of the 10 subframe long periodic sequence used to indicate subframes the wireless device is to monitor the control channel for DCI) also see ¶38-¶39 and ¶47].


receiving, by the terminal device, indication information of the network device, the indication information being used to indicated a monitoring resource configured by the network device for the terminal device to monitor the downlink control information. [Larijani, Figure 12, ¶72 (the subframe positions of the  10 subframe long periodic sequence are used to indicate subframes the wireless device is to monitor the control channel for DCI) also see ¶38-¶39 and ¶47].

Regarding claim 15, the combination of Larijani, in view of Ohta teaches the method of claim 14, wherein 
determining, by the terminal device, the target monitoring resource configured to monitor the downlink control information comprises:
	determining, by the terminal device, a monitoring resource indicated by the indication information as the target monitoring resource (determining by the wireless device the subframe locations (interpreted as target monitoring resources) which should be monitored by the wireless device based on the indication received from the network node/base station [Larijani, ¶38 and ¶42]); and
monitoring the downlink control information on the target monitoring resource comprises:
	monitoring the downlink control information on the monitoring resource indicated by the indication information (the wireless device will monitor the indicated subframes of the subframe pattern for the downlink control information ¶41) [Larijani, ¶41].

Regarding claim 16, the combination of Larijani, in view of Takeda teaches the method of claim 15, wherein
monitoring the downlink control information on the target monitoring resource comprises:


Regarding claim 19, the combination of Larijani, in view of Ohta teaches the method of claim 1, further comprising:
receiving, by the terminal device, high-layer signaling of the network device, the high-layer signaling being used to configure a specific period for the terminal device [Ohta ¶77-¶80 (the check points can be configured to the mobile device by using RRC signaling received by the mobile device. Whereby the mobile station may be notified of the number N determined by the base station for the monitoring intervals)].

Regarding claim 20, the combination of Larijani, in view of Ohta teaches the method of claim 19, wherein the high-layer signaling is Radio Resource Control (RRC) signaling [Ohta ¶77-¶80].

Regarding claim 38, Larijani teaches a terminal device [See Larijani, Element 30 of Figure 5 and ¶76-¶78], comprising: 
a memory for storing a program, an instruction or a code [Larijani, ¶76-¶78]; a processor [Larijani, ¶76-¶78]; an input interface (receiver ¶08); and 
an output interface;
 wherein the processor, the memory, the input interface and the output interface are communicated with each other, and the processor is configured to: 
determine a target monitoring resource configured to monitor downlink control information (a control channel subframe pattern is transmitted to the wireless device which is used by the wireless device to look for /(monitor for) downlink control information intended for the wireless device [Larijani, 
control the output interface and the input interface to monitor the downlink control information on the target monitoring resource [Larijani ¶41 and ¶51-¶53 the wireless device monitors the control channel for downlink control information using the control channel subframe pattern]. 
	While it is noted that the determination, by the terminal device, is a process that comprises obtaining the information indicating the monitoring resource from another device (that is to say the terminal device can perform the determination step by simply obtaining the target monitoring resource and distinguishing this information as such), it does not explicitly teach wherein the terminal device calculates or in the originator that generates the determined target monitoring resource to monitor DCI through a determination process.
	However, Ohta teaches wherein terminal device calculates or in the originator that generates the determined target monitoring resource to monitor DCI through a determination process [Ohta, ¶33 (the mobile station 101 may determine the number, interval or timing of the check points for monitoring PDCCH control signals from the base station which carry DCI – Also see ¶28-¶30. It is understood that the On – intervals and checkpoint based intervals are target monitoring resources for the mobile station to monitor the PDCCH for DCI)].
Also, Ohta teaches wherein the processor is further configured to regulate a period and/or a monitoring position of a monitoring resource in the group of monitoring resources based on demands for opportunities for monitoring the downlink control information and determine the regulated monitoring resource as the target monitoring resource (intervals may be increased for monitoring PDCCH for DCI based on the mobile station’s demands –need to receive PDCCH in poor cell region and requires more intervals or CCEs as per Ohta ¶79-¶86)  and determining the regulated monitoring resource as the target monitoring resource [Ohta, ¶79-¶86 receiving a subframe from a eNB and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Larijani, indicating a method and system of devices for monitoring resources for DCI, with the teaching of Ohta indicating that the device may calculate or generate the determined target monitoring resource to monitor and obtain the DCI from the base station. The resulting benefit of the combination would have been the ability to receive DCI without the additional overhead being consumed between the BS and MS but it does not teach wherein the 


Regarding claim 46, the combination of Larijani, in view of Ohta and Fong teaches the terminal device of claim 38, wherein the processor is configured to: determine the target monitoring resource based on the group of monitoring resources (On-Intervals 111 & 112 and checkpoints 121 & 122) and a basic parameter set (number of repetitions and location of starting subframe/monitored CCEs according to CCE aggregation level) configured for the terminal device [Ohta, ¶27 & ¶35 and also se ¶81-¶87]. 

Regarding claim 51, the combination of Larijani, in view of Ohta and Fong teaches the terminal device of claim 38, wherein the input interface is further configured to: receive indication information of the network device, the indication information being used to indicate a monitoring resource configured by the network device for the terminal device to monitor the downlink control information. [Larijani, Figure 12, ¶72 (the subframe positions of the  10 subframe long periodic sequence are used to indicate subframes the wireless device is to monitor the control channel for DCI) also see ¶38-¶39 and ¶47].

Regarding claim 52, the combination of Larijani, in view of Ohta teaches the terminal device of claim 51, wherein the processor is further configured to: 
determine a monitoring resource indicated by the indication information as the target monitoring resource (determining by the wireless device the subframe locations (interpreted as target monitoring resources) which should be monitored by the wireless device based on the indication received from the network node/base station [Larijani, ¶38 and ¶42]); and 


Regarding claim 53, the combination of Larijani, in view of Ohta teaches the terminal device of claim 52, wherein the processor is further configured to: 
control the input interface and the output interface to monitor the downlink control information on the regulated monitoring resource [Ohta, ¶73 (the UE is able to limit the number of resource units received to obtain the DCI)] resource [Ohta, Figure 12, S1204-S1205-S1207, ¶27 and ¶35].

Regarding claim 54, the combination of Larijani, in view of Ohta teaches the terminal device of claim 51, wherein the input interface is further configured to: receive the downlink control information from the network device, the downlink control information comprising the indication information [Larijani, Figure 12, ¶72 (the subframe positions of the  10 subframe long periodic sequence are used to indicate subframes the wireless device is to monitor the control channel for DCI) also see ¶38-¶39 and ¶47]. 

Regarding claim 60, the combination of Larijani, in view of Ohta teaches the terminal device of claim 38, wherein the target monitoring resource does not comprise a time-domain position configured for the network device to transmit a downlink synchronization signal or a downlink reference signal [Ohta, ¶27 and ¶81 (the indicated resource units are utilized to transmit DCI and user data. Thus they are disclosed as not being configured for DL SS and DRS)]. 

Regarding claim 61, the combination of Larijani, in view of Ohta teaches the terminal device of claim 38, wherein the target monitoring resource comprises a periodic monitoring position, the target monitoring resource further comprises a frequency-domain resource for each monitoring position, and the frequency-domain resource is a specific frequency-domain width or a whole system bandwidth [Ohta, Figure 1, ¶25 (periodic/repeatedly transmitted DCIs over the resource units  (timeslot and frequencies) are to be monitored by the UE for reception of the DCI which are shown as the On-intervals)]. 

Regarding claim 62, the combination of Larijani, in view of Ohta and Fong teaches terminal device of claim 38, wherein the input interface is further configured to: receive configuration information from a network device, the configuration information being used to configure a monitoring resource for the terminal device to initially monitor the downlink control information. [Larijani, Figure 12, ¶72 (the subframe positions of the 10 subframe long periodic sequence are used to indicate subframes the wireless device will monitor the control channel for DCI) also see ¶38-¶39 and ¶47].

Claims 47 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Larijani, in view of Ohta as applied to claims 46 and 62 above, and further in view of Liu et al. 2020/0162212 (hereinafter Liu).
Regarding claim 47, the combination of Larijani in view of Ohta teaches wherein the basic parameter set (a numerology of timeslots and spacing) may be utilized but it does not teach wherein  the terminal device of claim 46, wherein the group of monitoring resources correspond to a first basic parameter set, and the processor is configured to: in response to that a second basic parameter set configured for the terminal device is the same as the first basic parameter set, determine the target 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lariani, in view of Ohta indicating a method and system of devices for monitoring resources for DCI in resources according to a numerology, with the teaching of Liu indicating that there may be a plurality numerology of resources (basic parameter sets) which correspond to the same target resources for monitoring DCI. The resulting benefit of the combination would have been the ability to allow for the performing of flexible DCI monitoring [LIU ¶41 and ¶103]. 

Regarding claim 63, the combination of Larijani, in view of Ohta teaches the terminal device of claim 62, but does not teach the following which is found in LIU which teaches wherein the monitoring resource for the terminal device to initially monitor the downlink control information is determined by the network device according to at least one of: a service feature of the terminal device and a basic parameter set (numerology) configured for the terminal device [LIU, ¶55 (numerology for resource units used monitoring and receiving for DCI)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lariani, in view of Ohta indicating a method and system of devices for monitoring resources for DCI in resources according to a numerology, with the teaching of Liu indicating that there may be a plurality numerology of resources (basic parameter sets) which 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONNIE V SWEET/Primary Examiner, Art Unit 2467